Title: Enclosure: Jean David’s First Memorandum on American Banks, October 1815, second enclosure in Jean David to Thomas Jefferson, 8 May 1816
From: David, Jean
To: 


            Sur les Banques des Etats unis d’Amerique—No 1—8bre 1815
            Lorsqu’une fois on a commencé à manquer à Ses obligations et par consequent à S’ecarter de la justice, il n’est aucune sorte d’abus qui ne puissent naitre de cette premiére faute. C’est ce qui est resulté de l’acte illegal par lequel presque toutes les Banques des Etats Unis ont decidé de ne plus payer leurs bills en espéces, ainsi qu’elles y etoient obligeés par leurs chartes, et par l’enoncé même de leurs bills.
            
            J’avoue que cette mesure prise et executée Sans obstacle, dans un pays libre et qui Se vante de tenir dune maniére Sacrée à Ses engagements, m’a Surpris à un point inexprimable.
            Je Sais qu’on a mis en avant quelques raisons plausibles pour pallier cette mesure, comme S’il pouvoit y en avoir quelqu’une qui autorisat à manquer à Ses engagements et à Sa foi publique; mais ces raisons tout injustes qu’elles Seroient quand même elles auroient operé le bien qu’on en attendoit, etoient encore mauvaises, puisque cet acte illègal, par la degradation du change qui en est resulté, tend à la ruine du Commerce.
            quoi qu’il en soit, il ne s’agit plus aujourd’hui de raisonner Sur ce qu’on a fait, mais bien Sur ce qu’il convient de faire pour arreter le mal, qui va et ira toujours croissant, Si l’on n’y apporte un prompt remede:
            on dit que les Banques S’occupent en ce moment des moyens de recommencer à payer en numeraire; je ne puis croire qu’elles y pensent Serieusement à moins de vouloir entierement Se perdre. elles ont fait une grande faute en cessant de payer en argent, elles en feroient une plus grande encore en recommençant le payement. la chose est impossible, et je le repete, je ne crois pas qu’elles y pensent Serieusement.
            quel moyen y a-t-il donc, de reprimer l’agiotage et les inconvenients majeurs attachés à l’etat actuel des choses?—le voici—
             C’est que toutes les Banques des Etats unis, (je dis les banques autoriseés par le gouvernement car je ne reconnois pas Les autres.) recoinent recoivent les bills les unes des autres et tiennent compte de leur montant, dans le pays ou elles Se
				trouvent et Sans aucune perte, à ceux qui les deposent chez elles. par ce moyen on detruira l’agiotage qui entrave le commerce et ruine les citoyens.
            Mais dira-t-on; il y aura des Banques auxquelles il Sera du par d’autres des Sommes considerables; comment celles ci pourront elles S’acquiter?
            Par le même moyen et de la même maniére que le font les particuliers entre eux, lequel Se reduit en derniére analyse, à envoyer à celui à qui l’on doit, ou de l’argent ou de la marchandise
            Mais celle mesure occasionera de la perte à certaines Banques! eh qui doit mieux supporter cette perte que ceux qui y ont donné occasion par un acte arbitraire et illegal
            Au reste le moyen que j’indique ici seroit, par Ses consequences, extrêmement avantageux aux banques. Si elles l’adoptent elles peuvent esperer de Se maintenir, Si non leur perte est inevitable car très certainement le Gouvernement prendra des mesures pour obvier à Ces abus, et le Seul qu’il puisse employer, qui est detablir une banque nationale dont les bills auront cours dans touts les Etats unis, portera le coup de mort à toutes les banques particuliéres.
            Le Gouvernement peut d’autant moins negliger d’adopter cette mesure, qu’il est inoui que jamais un Gouvernement ait existé, sans une monnoie réelle ou fictive, et cependant celui ci n’en a point puisqu’il donne et reçoit en payement comme monnoie, des bills des banques particuliéres. il est vrai qu’il est censé que ces bills Sont de l’argent, puisqu’il est dit qu’ils doivent être remboursés en argent au porteur! Lorsque reellement les Banques donnoient de l’argent à ceux qui en demandoient, la chose pouvoit être vraie, mais à present c’est une derision, puisque grace à l’acte illegal qu’elles Se Sont permises, la monnoie effective gagne jusques à vingt pour cent.—
            
            Quant aux moyens d’améliorer le change avec l’etranger; il en est deux principaux.—
            Le Premier est d’etablir une Banque nationale qui prendra l’engagement Solemnel de rembourser, dans touts les temps, Ses bills en numeraire effectif. cette mesure doit faire renaitre peu à peu la confiance Si necessaire chez une nation commerçante.
            Le Second qui, j’ose le dire, est encore plus essentiel, est, que la balance du commerce des etats unis avec l’etranger, Soit en Sa faveur; c’est à dire que la Somme des exportations, excede celle des importations; Sans celà, plus on faira de commerce, et plus la nation S’appauvrira; car il
				faut necessairement payer Ses dettes. on commencera donc par lui enlever Son numeraire, ensuite Ses denrées même celles de premiére necessité, ce qui les faira hausser prodigieusement de prix, et
				produira dans les villes de commerce, et chez les fabriquants et les manouvriers un mecontentement general.
            Les etrangers qui vous enleveront ces marchandises à des prix elevés, vous fairont necessairement payer les leurs à des prix exhorbitants; des faillites nombreuses auront lieu, la confiance Se perdra, et qui peut alors calculer jusqu’ou le mecontentement general pourroit Se porter, surtout s’il Survenoit une guerre etrangére.—
            Sans doute qu’un Gouvernement Sage prudent et ferme, peut, en prenant à temps les mu mesures convenables, prevenir d’aussi funestes effets. Les moyens à employer Seroient trop long à deduire ici. J’ai indiqué les causes du mal, les remedes doivent être appliqués Suivant le temperament du malade; c’est à ceux qui le connoissent à fond, à le faire avec prudence et Sagesse.—
           
            Editors’ Translation
            
              On the Banks of the United States of America—Number 1—October 1815
              Once one starts failing to meet one’s obligations and consequently deviating from the law, any abuse can flow from this primary transgression. This is what resulted from the illegal act by which almost all the banks in the United States decided to stop paying their bills in specie, as they were obliged to do by  their charters and under  the terms of their bills.
              I confess that this measure, which was taken and executed without hindrance in a free country that boasts of holding its commitments sacred, surprised me inexpressibly.
              I know that a few plausible reasons have been advanced to justify this measure, as if any reason could excuse the failure to keep one’s engagements and the public faith. But these unfair reasons, even if they brought about the good expected from them, would still be bad, since this illegal act, through the degradation of trade resulting from it, tends to ruin commerce.
              Be that as it may, the present need is certainly to stop debating past actions and, rather, to determine what can appropriately be done to arrest the evil that is and always will be increasing if we do not provide a prompt remedy:
              At this moment the banks are said to be busy finding ways to resume paying in cash. I cannot believe that they are seriously considering this unless they wish to disappear completely. They made a big mistake by ceasing to pay in specie, and they would make an even bigger one by resuming payment. It is impossible, and I repeat that I do not believe they are seriously considering it.
              
              How, then, do we repress speculation and the major disadvantages associated with the actual state of affairs?—Here is the answer—
              All the banks in the United States (I mean the banks authorized by the government, because I do not recognize the others) should accept bills from each other at their own locations and keep track of their
			 amounts, without any loss to those who deposit them there. This will destroy speculation, which impedes commerce and ruins citizens.
              It will be said, however, that some banks will owe considerable sums to other ones. How will they be able to discharge these debts?
              Through the same means and in the same way employed between individuals, which in the final analysis boils down to sending the person to whom a debt is owed either money or merchandise
              But this measure will cause a loss to certain banks! Well, who is in a better position to bear this loss than the ones who caused it by an arbitrary and illegal act?
              In any case the means that I advocate here would prove to be extremely advantageous to the banks. If they adopt it, they may hope to survive. If they do not, their ruin is inevitable, because the government will most certainly take measures to prevent these abuses, and the only measure open to it, the establishment of a national bank whose bills will be legal tender in the whole United States, would be fatal to all the private banks.
              Neither can the government neglect adopting this measure.  No known government ever existed without a currency, real or fictional, and yet this government does not have one, as it gives and receives bills from private banks as payment. It is true that these bills are assumed to be money, in that  it is said they must be reimbursed in money to the bearer! When the banks actually gave money to those who asked for it, this might have been true, but now it is a charade, since thanks to the illegal act they allowed themselves to perform, the value of hard currency has increased by up to twenty percent.—
              There are two principal means to improve our trade with foreign countries.
              The first is to establish a national bank that will solemnly swear to reimburse, at all times, its bills in hard cash. This measure must gradually renew the trust so necessary in a commercial nation.
              The second, which, I dare say, is even more essential, is that the balance of trade between the United States and foreign nations must be in its favor; that is to say, the sum of its exports must exceed the sum of its imports. Until this is true, the more commerce there is, the poorer the nation
			 will become, because a positive balance is absolutely necessary to pay the nation’s debts. Without one, its currency will first be taken away, followed by its products, even the essential ones, which will cause prices to rise
			 prodigiously. In commercial towns this will give rise to a general dissatisfaction among the manufacturers and factory workers.
              Foreigners, who will remove these goods at elevated prices, will inevitably charge exorbitantly for theirs. Numerous bankruptcies will take place; trust will vanish; and who can imagine how far the general discontent will lead, particularly if a foreign war were to occur.—
              A wise, prudent, and firm government can certainly take suitable and timely measures that would prevent such disastrous effects. It would take too long to explain the means to be employed. I have indicated the roots of the disease. The remedies must be applied according to the patient’s constitution. It falls  to those who know it thoroughly to do so with prudence and wisdom.—
            
          